Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 02/21/2021. Claim 21 is amended. Claims 9-28 are presented for examination.

Allowable Subject Matter
Claims 9-28 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent claims 9, 21, and 25 the prior art of record Boffa et al. 2016/0057163 in view of Phonsa et al. 2016/0182454further in view of Mikurak 2004/0064351, further in view Agarwal et al. 2017/0180322 alone or in combination fails to anticipate or render obvious the claim invention, 	

“Boffa et al. 2016/0057163”, teaches a system to defend web applications against abuse and attack from bots, scrapers, and agents, by validating and enforcing a workflow for web application users. Described herein, without limitation, are methods and systems that enforce and validate workflows in a way that enables web application 
 	“Phonsa et al. 2016/0182454”, teaches a system that provides a real-time reconfigurable web application firewall (WAF) for a distributed platform. The distributed platform WAF secures assets, including content and services, of a plurality of different distributed platform customers at each of a plurality of points-of-presence (PoPs) from which the distributed platform makes the customers'assets available for external or outside consumption. The distributed platform WAF protections are customized on a per customer basis. Accordingly, when any distributed platform PoP server receives an inbound message that is directed to a particular customer's content or services, that server screens the inbound message against rules and policies from a customer specific WAF instance that is defined by the implicated particular customer.
“Mikurak 2004/0064351”, teaches a system that relates to communication networks for e-Commerce and more particularly to increased visibility during order management in a network-based supply chain environment. Further, WAF allows content providers and distributors to create applications and distribution networks that reflect content providers' and users' preferred business models. It offers users a uniquely cost effective and feature rich system that supports the ways providers want to distribute information and the ways users want to use such information. WAF 
“Agarwal et al. 2017/0180322”, teaches a system that generate web application firewall specific validation rule are described herein. Initially a web service metadata is processed to retrieve a plurality of data parameters from the web service metadata. Next a common validation rule is generated based on the retrieved one or more data parameters. The common validation rule is then modified to generate the web application firewall specific validation rule. Further, The WAF protects the web server by monitoring the request and then blocking it, from reaching the web server, in case it detects any issue with the request. The WAF applies a set of validation rules to the requests for identifying whether the request is a potentially harmful request, for example, whether the request is a SQL injection, a session hijacking, a buffer overflow attack, etc. In case the WAF identifies that a request is potentially harmful, based on the validation rules, then it is blocked or else it is forwarded to the web server.
None of the prior art of record teaches the non-obvious feature of the present invention, “running a web accelerator configured to utilize scripts with a plurality of threads on the content server; operating the web application firewall within the web accelerator, wherein the web application firewall is controlled by a plurality of rules, comprising: a set of operating system rules; a set of standard rules; and a set of custom rules; receiving, from a user, a rule update to at least one of the set of operating system rules, the set of standard rules, and the set of custom rules; and updating the plurality of rules based at least in part on the rule update without restarting the web accelerator”, in combined with other limitations as detailed in independent claims 9, 21, and 25. 

Therefore, claims 9-28 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have 


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432